Appellee sued appellant for damages in the sum of $6,089.10, alleged to have been caused by a breach of a contract in writing, whereby appellant had agreed to purchase and pay for Globe variety of tomatoes raised by appellee in 1924, on 55 acres of land, on a basis of 80 cents a crate for fancy and choice grades and 65 cents a crate for all June pink variety of tomatoes. Appellee alleged that he raised 10,500 crates of June pink tomatoes on said land and 950 crates of the Globe variety, which appellant refused to accept or receive. No jury was demanded and the court heard the case and rendered judgment for appellee in the sum of $3,425.35.
The court found that appellant had entered into a written contract with appellee whereby he had agreed to purchase all tomatoes of the Globe and June pink varieties raised by appellee, at a price of 80 cents a crate for the former and 65 cents a crate for the latter variety; that appellee raised and delivered to appellant 952 crates of the Globe variety of tomatoes of the value of $761.60, which were accepted by appellant, and also raised tomatoes of the two varieties of the value of $2.463.85, which were refused by appellant. The evidence showed that 12,000 crates of well-graded, good tomatoes of the June pink variety were raised, which appellant refused to accept and pay for. The Globe tomatoes were not paid for. The evidence sustains the findings of fact and justified a judgment for a larger sum than was given by the court.
The assignments are all directed to the failure of the evidence to sustain the judgment and our conclusions of fact are adverse to this contention.
  The judgment is affirmed. *Page 1118